THE    AT-E-QRNEY         GENERAL
                           OFTEXAS
                           AUSTIN   n,.T~xan
 GERALD C. MANN
A.l-roRNRY G~NBxcAI.




      Honorable E. G. Moseleg
      Civil District Attorney
      Dallas, Texas
      Dear Sir:              Attention: Mr. David M. Weinstein
                             Opinion No. 0720.61
                             Re: Under the facts stated, are
                                  the levy Fmprovement district
                                  supervisors, appointed under
                                  Article 7987, Vernon's Anno-
                                  tated.Civi.1Statutes, holding
                                  two civil offices of emolu-
                                  ment, in violation of Section
                                  40, Article 16, Constitution
                                  of Texas
                By your letter of June 13, 1940, and att,ached
       brief and copies of pertinent papers and records, gou sub-
       mit for our consideration and opinion the following question,
       which we quote from said letter:
                "We would appreciate your immediate advice
           in regard to the following proposition, yhich Is
           of material importance to us here.
                "We have filed suit for collection of de-
           linquent taxes on certain properties located in
           the Dallas County Levee Dlstrlct No. 5. The
           attorneys for the Levee District have been attempt-
           ing to work out a reorganization of the District
           in order to satisfy bondholders as well as all
           taxing units. In this connection we have co-
           operated fully with them, for if the plan is suc-
           cessful, the State and County will be able to
           collect some $16,000.00 in delinquent taxes aa
           well as putting the property on a current basis
           in the future.
                "In working out thenecessary details,,we have
           found that the Dallas County Commissioners' Court
           had appointed three supervisors for'Levee District
           No. 5. The same order appointing two of the three
           supervisors also appointed the same men as super-
     Honorable E. G. Moseleg, page 2         o -2061


         visors of the City and County Levee District,
         which District is distinct from Levee District
         No. 5s The third man has attempted to qualify
         simultaneously in both Districts. These same
         three men are therefore at this time attempt-
         ing to hold and exercise the offices of super-
         visors of two distinct levee districts.
              "Inasmuch as It becomes necessary to obtain
         certain orders from these supervisors; the;ques-
         tlon has arisen as to whether or not these men
         are holding two civil offices of emolument con-
         trary to.,thelaw.


              Section 40, Article 16, Constitution of Texas, pro-
     videg that "no person shall,hold or exercise, at the same
     time, more than one ciid.1office of emolument, except," etc.,
     said section naming certaLn specific officers which are ex-
     cepted from this prohtbition.
              Article 79@., ~Vernon'a Annotated Ci.vilStatutes,
     provides as follows:
             "When a levee improvement district ha.8been
        created under this Act, the court creating the
        same shall fprthvlth appoint by a majority vote
        three supervisors for such district, who shall
        be known as 'district supervisors,' and whose
        duties shall be as hereinafter provided. Said
        supervisprs shall each receive for his services
        not more.than five dollars per day for the time
        actually engaged in work for said district, and
        all expenses while so engaged, to be paid upon
        rendition of sworn~accounts, approved by the
        county judge of the county having jurisdiction;
        and-they shall ,holdtheir offices for two years,
        and until their successors are appointed and
        qualified; unless sooner removed by a majority
        vote of the court of jurisdiction; and any
        vacancy in office shal.1be filled by a majority
        vote of the court havfng jurisdiction which
        court shall continue from time to time to appoint
        supervisors in order that the board may always
        be full." (Underscoring ours)

.*            It is our opinion, and you are accordingly aavlsea
     that under the foregoing,constitutional and statutory provl-
     sions, the levee Improvement district supervisors named in
Honorable E. G. Moaeley, page 3         0-2061


your letter are holding and exercising, at the same time,
 'more than one civil office of emolument," and since this
off-iceis not one of those excepted In Section 40, Article
16, Constitution of Texas, the simultaneous tenure of these
two officers is contrary to Section 40, Article 16, Consti-
tution of Texas.
         Upon thLs question we quote from 34 Tex. Jur. 349,
as follows:
         "The Constitution applies only to offices
    of emolument. 'Emolument' means a pecuniary
    profit, gain, or advantage; hence the same per-
    son may hold two civil offices where no pay,
    compensation or pecuniary gain attaches to one
    of them, provided they are not incompatible."
         This constitutional prohibition has been held to
apply to the officers of municipal corporations, 38 Tex. Jur.
2~6, and to the officers of fndependent school districts.
Pruitt, et al, vs. Glen Rose Independent School District No.
1, 84 S.W. (2a) 1004; Odem vs. Independent School District,
234 S.W. 1090. Levee improvement districts, created under
the enabling provisions of the Constrtut1on and pertinent
datutes, are regarded as public corporations and as govern-
mental bodies or agencies. 27 Tex. Jur. 441-442. Ana while
no authorities of this State have extablished that the of-
ficers of such levee improvement districts, including the
"awrrct   supervisors," hold civil offices of emolument,
withfn the meanFng of Section 40, Article 16, Constitution
of Texas, prohfbiting the holding, simultaneously, or more
than one of such offices, we think this conclusion would
necessarllg follow from the cases holding municipal corpor-
atIons an3 school districts to de within this constitutlon-
al provision.
         Despite the similiarity of their origin and pur-
poses, Dallas County Levee Improvement District No. 5 and
City and County of Dallas Levee Improvement District are
entirely separate entities and bodies corporate and politic,
so that a person appointed %istrLct supervlsor" in and for
one of usch districts, could not constitutionally hold and
exercise, by appointment of the commissioners' court, the
offfce of "district supervisor' of another and different
levee improvement district. The fact that the same statutory
duties, 08th and bond are required of the person appointed
to fill these two places does not prevent their being 'more
than one civil office of emolument," within the meaning of
Section 40, Article 16, Constitution of Texas.
Honorable E. G. Moaeleg, page 4         0-2061


         The office of "district SupervLsor" of a levee Fm-
provement~distrlct carries with it the emolument and pecu-
niary gain OP profit provided by Article 7987, Vernon's
Annotated Civil Statutes, hereinabove quoted, and is a civF1
office created for the proper functioning of a governmental
body or agency, and the persons named are clearly not en-
titled, under the Constitutfon of Texas, to hold at the same
time the offices of "district supervisor" of two separate
alstinct levee Improvement districts.
         Trusting the foregoing fully answers your inquiry,
we are
                             Yours very truly
                           ATTORNEYGENERAL OF TEXAS


                             By   a/Pat M. Neff, Jr.
                                    Pat M. Neff, Jr.
                                           Assistant



APPROVED JUNE 20, 1940
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opfnion Committee By s/BWB Chairman